Title: To James Madison from an Unidentified Correspondent, 6 February 1813
From: 
To: Madison, James


Sir.
Philada. 6th. Feby. 1813
On reading in one of our Public prints a definition of Treason given as by one of the Circuit Judges of the United States I was led to reflect whether or not it be timely and Advisable to amend or modify the Constitution of the United States so as to make it Treasonable to attempt to dissolve the Union or to aid or encourage it by writing publishing or pronouncing anything that might be considered to have that tendency or the excitement of local prejudices tending to that purpose. Internal Enemies are sometimes the worst of Enemies and the perpetuation of the Union of so much importance to the well-being and proba[b]le future happiness of the people that any attempt to dissolve it must be wicked in the extreme: but I only suggest the idea. I am &.
